Title: To Thomas Jefferson from Thomas Pinckney, 7 August 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Sir
Hertford Street London 7 Augt. 1792

I arrived at this place on the evening of friday the 4th of this month and the next morning my old acquaintance and school fellow Mr. Burgess under Secretary of State for the foreign department paid me a visit and informed me that my lord Grenville had made his arrangements to go out of Town that day but would be glad to see me then if convenient to myself: I immediately assented and accompanied Mr. Burgess to Whitehall where I was introduced to the Minister: he apologized by the necessity he was under of leaving London for not presenting me to the King, but said that Mr. Dundas the Secretary for the home department would present me on Wednesday, which will be the last levee day before his Majesty sets off for his Summer excursion: and that in the mean time the necessary papers might be sent to  the office where the Business would be transacted by Mr. Burgess. I shewed his lordship my commission and a short conversation ensued which consisted principally of the assurances expressed by both parties of the friendly disposition of their respective nations to each other. On quitting his lordship I returned to Mr. Burgesses apartment. He told me it would be necessary to send copies of the Letter I had brought to the office. I said I had a letter of Credence to the King a duplicate of which I would send with a copy of my commission: he desired I would at the same time transmit a copy of my letter to the Queen. I asked if a letter of credence to her Majesty was indispensably necessary. He answered “It is always done, but if you are not furnished with a letter you can write and receive one from America time enough in the winter to be presented to her Majesty.” As I had reason to believe that this latter part of the conversation was not premeditated with a view of obtaining a precedent of form, I sent on my return home duplicates of both the Letters and of my commission to the Secretary of State’s office.
I was sorry to see the death of our late gallant naval officer Paul Jones announced in the papers, but am glad to find the account of the indigence of his circumstances much exaggerated. I shall take the earliest opportunity of writing to Mr. B. To you, Sir, who see the dates of my arrival and presentation at Court and know the preparations indispensable to the occasion I need not apologize for not entering into a detail of intelligence which it has not been in my power to collect. I must therefore for the present conclude assuring you only of the sentiments of great respect & consideration with which I remain Sir Your most obedient and most humble Servant

Thomas Pinckney

